USCA4 Appeal: 22-1474      Doc: 22         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1474


        JOHNSON D. KOOLA,

                            Debtor - Appellant,

                     v.

        U.S. BANK TRUST, N.A., as Trustee for LSF10 Master Participation Trust; FAY
        SERVICING, LLC,

                            Creditors - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:21-cv-02970-RMG)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Johnson D. Koola, Appellant Pro Se. John S. Kay, HUTCHENS LAW FIRM, Columbia,
        South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1474      Doc: 22        Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

              Johnson D. Koola appeals from the district court’s orders: (1) denying confirmation

        of his amended Chapter 13 plan and dismissing his bankruptcy case, and (2) denying his

        motion for reconsideration. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Koola v. U.S. Bank

        Trust, N.A., No. 2:21-cv-02970-RMG (D.S.C. Mar. 3, 2022 & Apr. 4, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2